Order entered October 19, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-00541-CV

       AAA COOPER TRANSPORTATION AND XTRA LEASE, LLC, Appellants

                                               V.

OLYNTHUS M. DAVIS AND PROPERTY & CASUALTY INSURANCE COMPANY OF
                        HARTFORD, Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-16-10773

                                            ORDER
       Before the Court is appellee Olynthus M. Davis’s October 17, 2018 unopposed second

motion for extension of time to file brief. We GRANT the motion and ORDER the brief be

filed no later than October 31, 2018.


                                                       /s/   DAVID EVANS
                                                             JUSTICE